Citation Nr: 1526869	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  14-02 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUES

1.  Entitlement to service connection for high cholesterol.  

2.  Entitlement to an initial compensable rating for hypertension.  

3.  Entitlement to an initial compensable rating for residuals of a left ankle Achilles rupture with scar. 



ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1992 to January 2012.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision and a Statement of the Case of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  Some of the Veteran's updated VA outpatient treatment records are located in Virtual VA and his April 2014 hypertension examination is located in the Veterans Benefits Management System.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA granted entitlement to service connection for hypertension and a left ankle disability in an August 2012 rating decision.  In a note at the end of the rating decision, VA stated that high cholesterol was a lab finding and not a disability, and therefore service connection could not be granted.  This was not presented as one of the issues considered in the rating decision.  The Veteran filed a Notice of Disagreement, specifically mentioning all three issues.  VA issued a Statement of the Case in November 2013 for the two increased rating claims, but not the high cholesterol claim.  The Veteran perfected his appeal with a January 2014 VA-9 Form where he mentioned all three claims.  He marked that he wished to have a videoconference hearing.  VA issued a Supplement Statement of the Case in January 2014 addressing only the two increased rating claims.  

VA issued a separate Statement of the Case for the claim of high cholesterol in March 2014.  The Veteran filed another VA-9 Form, following the statement of the case on the high cholesterol in March 2014, but this time indicated he did not want a hearing. 

In the May 2014 Appeals Certification worksheet, the Veteran is noted to have requested a videoconference hearing and that one was docketed.  Despite this, no hearing was scheduled for the Veteran.  The Veteran is unrepresented.  Giving the Veteran the benefit of the doubt, the Board believes he is entitled to a videoconference hearing.  To avoid prejudice to the Veteran, the claim must be remanded to schedule a hearing.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule a videoconference hearing for the Veteran to attend at the RO before a Member of the Board. The RO should notify the Veteran of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2014), and give the Veteran opportunity to prepare for the hearing.  If the Veteran no longer desires a hearing, he should withdraw the request in writing to the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


